EX – 10.1

Commercial Property Lease Agreement


This Commercial Property Lease Agreement ("Lease") is made and effective July
14, 2017, by and between 1565 North Central Expressway, LP ("Landlord") and Fuse
Medical, Inc. ("Tenant").

Landlord is the Owner of land and improvements commonly known and numbered as
1565 North Central Expressway, Suite 220, Richardson, TX 75080.

Landlord desires to lease the Premises to Tenant, and Tenant desires to lease
the Premises from Landlord for the term, at the rental and upon the covenants,
conditions and provisions herein set forth.

THEREFORE, in consideration of the mutual promises herein, contained and other
good and valuable consideration, it is agreed:

1. Term. Landlord hereby leases the Premises to Tenant, and Tenant hereby leases
the same from Landlord, for an "Initial Term" beginning July 14, 2017 and ending
December 31, 2017, unless terminated earlier by either Landlord or Tenant upon
thirty (30) days’ notice. Tenant shall have possession of the lease premises
during Lease Term and be entitled to office related amenities, including, but
not limited to parking, restrooms, cleaning services, and employee breakroom.

2. Rent. Tenant shall pay to Landlord a monthly rent during the initial term and
during the renewal period lease of $4,000.00 per month due on the first of each
month, with the first full-month payment for August, due by August 1, 2017. The
initial month of July 2017, will be prorated for seventeen (17) days or
$2,235.62 due upon occupancy.

3. Use. Notwithstanding the forgoing, Tenant shall not use the Leased Premises
for the purposes of storing, manufacturing or selling any explosives, flammables
or other inherently dangerous substance, chemical, thing or device.

4. Insurance. If the Leased Premises or any other part of the Building is
damaged by fire or other casualty resulting from any act or negligence of Tenant
or any of Tenant's agents, employees or invitees, rent shall not be diminished
or abated while such damages are under repair, and Tenant shall be responsible
for the costs of repair not covered by insurance.

5. Utilities. Shall be included as part of the monthly rental payment of
$4,000.00 per month and during the term of this Lease unless otherwise expressly
agreed in writing by Landlord.

6. Entry. Landlord shall have the right to enter upon the Leased Premises at
reasonable hours to inspect the same, provided Landlord shall not thereby
unreasonably interfere with Tenant's business on the Leased Premises.

7. Parking. During the term of this Lease, Tenant shall have the non-exclusive
use in common with Landlord, other tenants of the Building, their guests and
invitees, of the non-reserved common automobile parking areas, driveways, and
footways, subject to rules and regulations for the use thereof as prescribed
from time to time by Landlord.

IN WITNESS WHEREOF, the parties have executed this Lease on July 14, 2017.

______________________________________________
Landlord: 1565 North Central Expressway, LP

______________________________________________
Tenant: Fuse Medical, Inc.

 